Name: Commission Regulation (EEC) No 2244/91 of 26 July 1991 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  prices;  marketing;  food technology
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/23 COMMISSION REGULATION (EEC) No 2244/91 of 26 July 1991 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1 990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas, in accordance with Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) No 3601 /90 (&lt;% products intended for specific uses are to be sold at prices fixed in advance or determined by invitation to tender ; Whereas the Greek storage agencies still hold 204 tonnes of currants from the 1986 harvest and 4 400 tonnes of unprocessed sultanas from the 1988 harvest ; whereas difficulty is being experienced in finding outlets for those products on the market for animal feed ; whereas, in the view of the additional demand from the distillation industry, the prices and quantities intended for that purpose as provided for in Commission Regulation (EEC) No 2190/90 0, as amended by Regulation (EEC) No 888/91 (8), should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2190/90 is hereby amended as follows : 1 . Article 1 ( 1 ) is modified with effect from 1 August 1991 : (a) ' 158 tonnes' and ' 10 000 tonnes' are replaced by '204 tonnes' and '4 400 tonnes' respectively ; (b) the price of ECU 9,3 is replaced by ECU 8,3 . 2. In the Annex, the following point is added under 'Currants' : '3 . Olympia  Union of Agricultural Cooperatives of Ilia'. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission / (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 74. (4) OJ No L 201 , 31 . 7. 1990, p. 4. O OJ No L 72, 13. 3 . 1985, p. 7. ft OT No L 350, 14. 12. 1990, p. 54. O OJ No L 198, 28 . 7. 1990, p. 29. (8) OJ No L 90, 11 . 4. 1991 , p . 18 .